Adobe Systems [image_001.jpg]

[image_002.jpg]

[image_003.jpg]

 

 

March 31, 2017

 

VIA EXPRESS COURIER AND EMAIL

 

ROS Acquisition Offshore LP   OrbiMed Royalty Opportunities II, LP   c/o OrbiMed
Advisors LLC   c/o OrbiMed Advisors LLC   601 Lexington Ave., 54th Floor   601
Lexington Ave., 54th Floor   New York, NY 10022   New York, NY 10022  

 

  Re: Indenture, dated as of July 31, 2015 (the “Agreement”), by and between
Bacterin International Holdings, Inc., a Delaware corporation (the “Company”),
and Wilmington Trust, National Association (the “Trustee”)

Ladies and Gentlemen,

 

Capitalized terms used herein but not defined shall have the meanings given in
the Agreement. The Borrower has been notified that it will be receiving a going
concern opinion from its accountant in its upcoming audited annual financial
statements. The receipt of such an opinion will breach an affirmative covenant
made by the Borrower under another agreement of indebtedness that it has entered
into, which in turn could trigger the cross default prevision under Section
6.01(a)(vii) of the Agreement.

Pursuant to Section 6.05 of the Agreement, a default under Section §6.01(a)(vii)
of the Agreement may be waived by the holders of a majority of the aggregate
principal amount of the outstanding Notes. As ROS Acquisition Offshore LP
(“ROS”) and OrbiMed Royalty Opportunities II, LP (“OrbiMed”) hold approximately
27.7% and 48.8%, respectively, of the aggregate principal amount of the
outstanding Notes, ROS and OrbiMed collectively hold the requisite majority to
waive such an Event of Default.

By signing below, ROS and OrbiMed hereby waive any Event of Default that has
occurred as a result of the breach of Section 6.01(a)(vii) of the Agreement
caused by Borrower’s going concern opinion and the breach of an affirmative
covenant made by the Borrower under another agreement of indebtedness, as
discussed above. The waivers set forth herein are limited to the extent
specifically set forth above and shall in no way serve to waive any other terms,
covenants or provisions of the Agreement, or any obligations of the Borrower,
other than as expressly set forth above. Nothing in this letter shall be
construed to imply any willingness on the part of ROS or OrbiMed to agree to or
grant any similar or future amendment, consent or waiver of any of the terms and
conditions of the Agreement.

Please acknowledge your receipt of this notice and your agreement to the waiver
pursuant to the Agreement by executing the enclosed copy of this letter where
indicated below and returning it to John Gandolfo by email to
jgandolfo@xtantmedical.com, with the original sent by regular mail to Xtant
Medical Holdings, Inc., 664 Cruiser Lane, Belgrade, Montana 59714. Thank you for
your consideration.

  Very truly yours,     Xtant Medical Holdings, Inc.                 /s/ John
Gandolfo     John Gandolfo, Chief Financial Officer  

 

[image_004.jpg] 



 



 

 



Adobe Systems [image_001.jpg]

[image_002.jpg]

[image_003.jpg]

 

ACKNOWLEDGED AND AGREED TO BY:

 

ROS Acquisition Offshore LP

 

By OrbiMed Advisors LLC, solely in its capacity as Investment Manager

 

 

By: /s/ Samuel D. Islay          

Name: Samuel D. Islay

Title: Managing Member

 

 

 

OrbiMed Royalty Opportunities II, LP

 

By OrbiMed ROF II LLC, its General Partner

By OrbiMed Advisors LLC, its Managing Member

 

 

By: /s/ Samuel D. Islay          

Name: Samuel D. Islay

Title: Managing Member

 

 

 

[image_004.jpg] 

 



 

